Citation Nr: 1633292	
Decision Date: 08/23/16    Archive Date: 08/31/16

DOCKET NO.  14-21 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an initial compensable disability evaluation for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran, the Veteran's wife




ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from March 1969 to February 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The RO in North Little Rock, Arkansas certified the case to the Board on appeal.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in September 2014.  A transcript of that proceeding is associated with the Virtual VA file.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.

The issue of entitlement to an initial compensable evaluation for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Tinnitus as likely as not manifested to a compensable degree within one year of service.

CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. § 1101, 1110, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 38 F.3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including other organic diseases of the nervous system, which includes tinnitus, are presumed to have been incurred in service if they manifested to a degree of 10 percent or more within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran asserts that he was exposed to gunfire and explosions on a daily basis as a member of the artillery.  See January 2010 Notice of Disagreement.  According to the Veteran, he was not allowed to use his earplugs during service for safety reasons.  See September 2014 Board Hearing Transcript (Tr.), page 14.  The Veteran's military personnel records reflect that his principal duty was serving as a cannon crewmember with an artillery unit.  The Department of Defense's Noise Exposure Listing states that a cannon crewmember has a high probability of noise exposure.  The Board therefore finds that the Veteran's contention of in-service noise exposure is credible and consistent with the circumstances of his service.  See 38 C.F.R. § 1154(a).

The Veteran's service treatment records are silent for any complaints or treatment related to tinnitus.  After service, the Veteran has not reported receiving excessive noise exposure.  In terms of occupational noise exposure, the Veteran reportedly worked for ten years on an appliance assembly line.  See August 2011 VA Examination.  However, he informed the August 2011 VA examiner that he used hearing protection in this position.  The Veteran also held positions as an appliance technician and a government employee that did not appear to involve excessive noise exposure.  See August 2011 VA Examination.  Recreationally, the Veteran rarely engaged in activities that involved shooting a gun.  See Tr., page 14.  In addition, he reported using a table saw and a riding lawn mower.  See August 2011 VA Examination.

The Veteran contends that his tinnitus manifested within a year of his separation from active service.  The Veteran is competent to report symptoms such as ringing or buzzing in his ears as this requires only personal knowledge as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  In addition, the Veteran is competent to identify a disorder such as tinnitus for diagnostic purposes.  38 C.F.R. § 3.159(a)(2); Barr, 21 Vet. App. at 310; Charles v. Principi, 16 Vet. App. 370, 374 (2002).  The Board also notes that recurrent tinnitus is a compensable disorder.  38 C.F.R. § 4.87, Diagnostic Code 6260 (2015).  

In evaluating the credibility of the Veteran's assertions, the Board notes that certain records after service stated that the Veteran did not report tinnitus or that no tinnitus was present.  See April 1999 VA treatment record; April 2010 VA Examination; August 2011 VA treatment record.  However, the Veteran later explained that he had denied having ringing in his ears when questioned in the past as he heard a different type of sound that was more akin to rushing water or a buzzing noise.  See Tr., page 10-11.

The Board also acknowledges that the Veteran informed the February 2013 VA examiner that he first noticed his tinnitus symptoms four to six years before the examination.  However, the Veteran had previously reported that his tinnitus started at the time he was discharged from service.  See August 2011 VA examination.  In addition, the Veteran's wife confirmed that he began to experience symptoms of tinnitus within the first year of his separation from active service.  See Tr., page 13-14.  The Veteran also stated that he has suffered from tinnitus for as long as he has experienced hearing loss.  See May 2014 VA Form 9.  In March 2010 statements, the Veteran, his family members, and his friend attested to the fact that his hearing problems have been present for many years.  Based on the foregoing evidence, the Board finds the Veteran's assertion that his tinnitus manifested within the first year of his separation of service to be credible.

The Board observes that VA examiners in May 2010, August 2011, and February 2013 provided negative nexus opinions regarding the relationship between the Veteran's tinnitus and service.  However, the Board finds that these opinions are largely based on an inaccurate premise, i.e., that the Veteran's tinnitus has not been present since his discharge from active service.  

Resolving all doubt in the Veteran's favor, the Board finds that the Veteran meets the requirements for a presumption of service connection.  Service connection for tinnitus is therefore granted.  38 C.F.R. §§ 3.102, 3.303, 3.303(b), 3.307, 3.309.


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

The Board finds that a remand is necessary to obtain a VA examination to evaluate the current severity and manifestations of the Veteran's service-connected bilateral hearing loss.  The Veteran was last provided with a VA examination in connection with his claim in February 2013.  During the September 2014 Board hearing, the Veteran testified that his hearing had worsened since the last VA examination.  See September 2014 Board Hearing Transcript, page 5.  When a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have records of treatment for his bilateral hearing loss that are not associated with his electronic claims folder.

After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records, to include records from the Central Arkansas Veterans Healthcare System dated since August 2013.

2.  After the preceding development is completed, provide the Veteran with a VA examination to ascertain the current severity and manifestations of his bilateral hearing loss disability.  All indicated tests should be conducted.  The electronic claims file must be made available to the examiner.

The examiner should identify the auditory thresholds, in decibels, at frequencies of 1000, 2000, 3000, and 4000 Hertz.  A Maryland CNC speech discrimination test should also be administered to determine speech recognition scores.

3.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


